Case: 21-50888         Document: 00516570706               Page: 1      Date Filed: 12/07/2022




             United States Court of Appeals
                  for the Fifth Circuit                                              United States Court of Appeals
                                                                                              Fifth Circuit

                                                                                            FILED
                                                                                     December 7, 2022
                                         No. 21-50888                                  Lyle W. Cayce
                                                                                            Clerk

   Megan Marie McMurry, Individually and as next friend of J.M.;
   Adam Seth McMurry, Individually and as next friend of J.M.,

                                                                       Plaintiffs—Appellees,

                                              versus

   Kevin Brunner,

                                                                    Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                                USDC No. 7:20-CV-242


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge: *
         Officer Kevin Brunner removed a child from her home during a child
   endangerment investigation. The child and her parents sued Brunner,
   claiming the removal violated the child’s Fourth Amendment rights and the
   parents’ Fourteenth Amendment rights. Asserting qualified immunity,




         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-50888       Document: 00516570706         Page: 2   Date Filed: 12/07/2022




                                    No. 21-50888


   Brunner moved to dismiss. The district court denied Brunner’s motion. We
   affirm.
                                         I.
             In October 2018, Megan and Adam McMurry lived in a gated
   apartment complex in Midland, Texas with their daughter and son, J.M. and
   C.M. Ms. McMurry was a teacher at Abell Junior High School, part of the
   Midland Independent School District. Mr. McMurry served in the National
   Guard and was then deployed to Kuwait and Syria. J.M. was fourteen years
   old and homeschooled online and C.M. was twelve years old and attended
   AJHS at the time of the events of this case.
             While Mr. McMurry was deployed, Ms. McMurry was away
   exploring teaching opportunities in Kuwait from October 25 to October 30,
   2018; she arranged for her neighbors, Gabriel and Vanessa Vallejos, to look
   after J.M. and C.M., as they had done before when she was away. Ms.
   McMurry also arranged for coworkers to take C.M. to school.
             The day after Ms. McMurry left, the school counselor scheduled to
   drive C.M. to school fell sick and asked an MISD police officer, Alexandra
   Weaver, if she could drive C.M. while Ms. McMurry was out of town.
   Weaver did not take C.M. to school, but the counselor got another AJHS
   faculty member to drive C.M. Meanwhile, Weaver opened an investigation
   into the children’s welfare, and told her supervisor, Officer Kevin Brunner,
   of her conversation with the counselor. Brunner met in turn with other
   faculty members who, while confirming that Ms. McMurry was traveling,
   also told Brunner that neighbors were checking on the children.
             Weaver meanwhile filed a complaint against Ms. McMurry with the
   Texas Department of Family and Protective Services (CPS). Brunner and
   Weaver then traveled to the McMurry apartment to conduct a welfare check
   on J.M. Brunner asked J.M. when Ms. Vallejos last checked on her and J.M.




                                         2
Case: 21-50888       Document: 00516570706             Page: 3      Date Filed: 12/07/2022




                                        No. 21-50888


   said Ms. Vallejos had been over that morning. 1 The officers told J.M. that
   they would be taking her to another location. J.M. texted her father that the
   police were at the McMurry apartment.
          The officers took J.M. to the apartment complex’s conference room
   for further questioning and ordered J.M. not to respond to her father who
   repeatedly called and texted her. J.M. told an apartment complex staff
   member that she wanted to reach her father, but when the staff member told
   the officers this, Brunner refused to let J.M. call her father. Brunner called
   Ms. Vallejos and asked her to meet them at AJHS. Brunner and Weaver then
   took J.M. to the junior high school in the backseat of their police car. Ms.
   Vallejos called J.M., but Brunner told J.M. that she could not take the call.
          At the school, Brunner placed J.M. in an office. The Vallejoses came
   and spoke to Brunner, stating that they had last seen the children the night
   before. The Vallejoses were then allowed to see J.M. and they Facetimed Mr.
   McMurry. That afternoon, CPS investigated the status of the children but
   found no neglect or unreasonable risk of harm and sent the children home
   with the Vallejoses.
          Brunner nonetheless continued his investigation and filed probable
   cause affidavits on December 2 and 4, 2018, to obtain an arrest warrant for
   Ms. McMurry. In January 2020, a jury acquitted Ms. McMurry of the
   charges of abandoning or endangering her children.
          After the acquittal, the McMurrys sued Brunner under 42 U.S.C.
   § 1983. J.M. asserted that Brunner violated her Fourth Amendment right to
   be free from unreasonable seizures. Mr. and Ms. McMurry asserted that


          1
             Although Brunner later learned that Ms. Vallejos had not checked on J.M. since
   the prior evening, this was not known to him when removed J.M. from the apartment.
   Brunner acted under the belief that Ms. Vallejos last checked on J.M. that morning.




                                              3
Case: 21-50888           Document: 00516570706                Page: 4    Date Filed: 12/07/2022




                                            No. 21-50888


   Brunner violated their rights to substantive and procedural due process under
   the Fourteenth Amendment by taking J.M. from their home. Brunner moved
   to dismiss, asserting qualified immunity. 2
           The district court concluded that Brunner was not entitled to qualified
   immunity as to J.M.’s Fourth Amendment claim and the McMurrys’
   Fourteenth Amendment procedural due process claims but found that
   qualified immunity protected Brunner from the McMurrys’ substantive due
   process claim. Brunner timely appealed.
                                                  II.
          We review de novo the district court’s denial of the motion to dismiss
   under Federal Rule of Civil Procedure 12(b)(6). 3 To survive a motion to
   dismiss, a plaintiff must plead “enough facts to state a claim to relief that is
   plausible on its face.” 4 We accept all facts as pleaded and construe them in
   the light most favorable to the plaintiff. 5 “A claim has facial plausibility when
   the pleaded factual content allows the court to draw the reasonable inference
   that the defendant is liable for the misconduct alleged.” 6
                                                 III.
           “The doctrine of qualified immunity shields officials from civil
   liability so long as their conduct does not violate clearly established statutory
   or constitutional rights of which a reasonable person would have known.” 7


           2
            Brunner also raised a state statutory defense, which the district court denied.
   Brunner did not appeal the denial of his state statutory defense.
           3
               Morgan v. Swanson, 659 F.3d 359, 370 (5th Cir. 2011) (en banc).
           4
               Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
           5
               Reed v. Goertz, 995 F.3d 425, 429 (5th Cir. 2021) (internal quotation omitted).
           6
               Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
           7
               Mullenix v. Luna, 577 U.S. 7, 11 (2015) (per curiam) (internal quotation omitted).




                                                   4
Case: 21-50888            Document: 00516570706              Page: 5        Date Filed: 12/07/2022




                                             No. 21-50888


   When a defendant asserts qualified immunity at the motion to dismiss stage,
   a plaintiff must “have alleged facts sufficient to plausibly show that (1) the
   defendant’s conduct violated a constitutional right and (2) the constitutional
   right was clearly established at the time of the alleged misconduct.” 8
                                                  A.
           The removal of J.M. was an unreasonable seizure in violation of the
   Fourth Amendment as a reasonable fourteen-year-old would not have
   believed she was free to leave when an officer removed them from her home
   for questioning while instructing her not to respond to calls from her father. 9
   At the time of this alleged constitutional violation, our precedent in Gates v.
   Texas Dep’t of Protective & Regul. Servs 10 and Wernecke v. Garcia 11 had clearly
   established that an officer could not reasonably remove a child from their
   home absent a court order, parental consent, or exigent circumstances.
           A right is clearly established if it is sufficiently clear that every
   reasonable official would have understood that what he is doing violates that
   right at the time of the challenged conduct. 12 Brunner argues that Justice
   Kavanaugh’s concurrence in Caniglia v. Strom undermines the clarity of the
   established law. 13 A single sentence from a justice’s concurring opinion in
   2021 does not erode the notice value of our precedent at the time of the alleged



           8
                Harmon v. City of Arlington, Texas, 16 F.4th 1159, 1163 (5th Cir. 2021).
           9
             United States v. Mendenhall, 446 U.S. 544, 554 (1980); see also J.D.B. v. North
   Carolina, 564 U.S. 261, 271–77 (2011) (noting that a child’s age must be considered in a
   Miranda custody analysis as children are more susceptible to outside pressure).
           10
                537 F.3d 404, 427–29 (5th Cir. 2008).
           11
                591 F.3d 386, 398 (5th Cir. 2009).
           12
                Reichle v. Howards, 566 U.S. 658, 664 (2012).
           13
                141 S. Ct. 1596, 1605 (2021) (Kavanaugh, J., concurring).




                                                     5
Case: 21-50888           Document: 00516570706              Page: 6      Date Filed: 12/07/2022




                                            No. 21-50888


   misconduct three years earlier in 2018. Brunner was on notice to the clearly
   established right given Gates and Wernecke.
           Brunner had no court order or parental consent; to the contrary, he
   prevented J.M. from communicating with her father. Brunner claims exigent
   circumstances justified the removal of J.M. But “[e]xigent circumstances in
   this context means that, based on the totality of the circumstances, there is
   reasonable cause to believe that the child is in imminent danger . . . if [s]he
   remains in h[er] home.” 14 The mere possibility of danger arising in the future
   is not enough. 15 Accepting the facts as pleaded, we see no indication of any
   imminent danger to J.M. At the time of the seizure, J.M. was in her family’s
   apartment in a gated complex with staff present and Brunner believed that
   Ms. Vallejos had checked on J.M. that very morning. Absent exigent
   circumstance, Brunner’s removal of J.M. was an unreasonable seizure that
   violated her clearly established Fourth Amendment right.
                                                 B.
           Brunner invokes the independent intermediary doctrine to argue that
   the grand jury’s indictment of Ms. McMurry for a charge of abandoning or
   endangering a child establishes that his actions were reasonable. In his brief’s
   statement of the issues, Brunner asserted that the actions of the magistrate
   and district attorney were also findings by independent intermediaries, but
   then failed to develop the argument, only focused on the grand jury, thus
   waiving any argument on appeal relating to the magistrate and district



           14
             Gates, 537 F.3d at 429; see also Roe v. Tex. Dep’t Protective & Regul. Servs., 299
   F.3d 395, 407 (5th Cir. 2002) (citing Tenenbaum v. Williams, 193 F.3d 581, 604–05 (2d Cir.
   1999)) (holding exigent circumstances exist if there is reason to believe that life or limb is
   in immediate jeopardy).
           15
                See Gates, 537 F.3d at 427 (citing Tenenbaum, 193 F.3d at 594).




                                                  6
Case: 21-50888           Document: 00516570706              Page: 7      Date Filed: 12/07/2022




                                            No. 21-50888


   attorney. 16 We address the independent intermediary doctrine only with
   regards to the grand jury.
           Under the independent intermediary doctrine, a grand jury’s
   indictment can shield an officer who violates the Fourth Amendment by
   breaking the causal chain, ratifying the reasonableness of the officer’s
   actions. 17 To break the causal chain, all the facts must have been presented
   to the grand jury. 18 This doctrine applies even if the indictment occurred
   after the officer acts and even if no conviction ultimately occurs. 19 However,
   where misdirection of the independent intermediary “taints” its decision,
   the causal chain remains unbroken. 20
           Brunner’s invocation of the independent intermediary doctrine is
   unavailing as his probable cause affidavit—presented to the grand jury—
   contained information that Brunner did not know when he removed J.M. The
   grand jury was presented with information obtained in an investigation that
   continued after Brunner removed J.M., namely how long it had actually been
   since Ms. Vallejos last checked on J.M. 21 And it is significant that the affidavit
   omitted the fact that Mr. McMurry was available and trying to communicate
   and Brunner knew this. Given the asymmetry of information presented to the
   grand jury and information known to Brunner at the time of the alleged


           16
               Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (“A party who inadequately
   briefs an issue is considered to have abandoned the claim.”).
           17
             Taylor v. Gregg, 36 F.3d 453, 456 (5th Cir. 1994), overruled on other grounds by
   Castellano v. Fragozo, 352 F.3d 939 (5th Cir. 2003) (en banc).
           18
                Hand v. Gary, 838 F.2d 1420, 1428 (5th Cir. 1988).
           19
                Buehler v. City of Austin/Austin Police Dep’t, 824 F.3d 548, 554 (5th Cir. 2016).
           20
                Hand, 838 F.2d at 1428.
           21
            Brunner believed Ms. Vallejos had been to the apartment earlier that morning
   when she had only visited the prior evening.




                                                  7
Case: 21-50888           Document: 00516570706                 Page: 8     Date Filed: 12/07/2022




                                             No. 21-50888


   misconduct, the indictment of Ms. McMurry did not ratify Brunner’s actions
   as reasonable, a conclusion refuted with an acquittal by a fully informed jury.
   The independent intermediary doctrine does not apply.
                                                  IV.
           In child removal cases, the same misconduct that supports a child’s
   Fourth Amendment claim can also support a parent’s Fourteenth
   Amendment claim to their due process right to be free from interference with
   the care, custody, and management of their children. 22 The McMurry
   parents brought substantive and procedural due process claims against
   Brunner. The district court found that Brunner was entitled to qualified
   immunity as to the parents’ substantive due process claim but not their
   procedural due process claim. Brunner appeals the denial.
           In analyzing parents’ Fourteenth Amendment claims arising from the
   removal a child, this Court has said that the same rule from Gates applies: “A
   child    cannot        be    removed       ‘without         a   court   order   or   exigent
   circumstances.’” 23         There was no court order, parental consent, or exigent
   circumstances to justify the removal of J.M. from the family apartment.
   Brunner’s actions violated the parents’ right to procedural due process under
   the Fourteenth Amendment, law that was clearly established as Gates placed
   officials “on notice that they violate procedural due process when they
   remove children without a court order or exigent circumstances.” 24 Brunner



           22
                Romero v. Brown, 937 F.3d 514, 521–23 (5th Cir. 2019).
           23
                Id. at 521 (quoting Gates, 537 F.3d at 434).
           24
             Id. at 523 (citing Gates, 537 F.3d at 434). Although Romero was published after
   the events at issue here, Romero concluded that Gates clearly established the law in 2008, a
   decade prior to Brunner’s actions in 2018. Thus, the law with regards to the Fourteenth
   Amendment was clearly established at the time of the misconduct here.




                                                   8
Case: 21-50888     Document: 00516570706            Page: 9   Date Filed: 12/07/2022




                                   No. 21-50888


   was not entitled to qualified immunity as to the Fourteenth Amendment
   claims at the motion to dismiss stage.
                                        V.
          We AFFIRM the district court’s denial of Brunner’s motion to
   dismiss on the basis of qualified immunity. Accepting the facts as pleaded,
   there was no justification for the actions of Brunner, which violated J.M.’s
   clearly established Fourth Amendment right and the McMurrys’ Fourteenth
   Amendment rights to procedural due process. The law is clear, where an
   officer seeks to remove a child from their home, the officer must secure a
   court order, parental consent, or there must be exigent circumstances such
   that there is an imminent danger to the child.




                                            9
Case: 21-50888     Document: 00516570706           Page: 10    Date Filed: 12/07/2022




                                    No. 21-50888


   Andrew S. Oldham, Circuit Judge, concurring in the judgment:
          In my view, two things differentiate this case from so many other
   qualified-immunity appeals that we handle on a weekly basis. First, this case
   does not involve a split-second decision by an officer who was trying to
   protect the public from violence; rather, according to the complaint, the
   officer in this case executed a deliberate and premeditated vendetta on the
   McMurry family. And second, the officer in this case used his badge and gun
   to interfere with the McMurry’s parental rights. Different parents might
   have different reactions to the decisions the McMurrys made. But qualified
   immunity provides no defense to an officer who so grossly misuses his
   governmental power to interpose himself between parents and their children.
                                          I.
          We are reviewing a motion-to-dismiss decision, so we must describe
   the facts as plaintiffs plausibly allege them, drawing every reasonable
   inference in their favor. See Heinze v. Tesco Corp., 971 F.3d 475, 479 (5th Cir.
   2020). At this stage, here’s what we must accept as true:
          At the time of the incident, Adam McMurry was serving in the
   Mississippi Army National Guard and was stationed abroad in Kuwait.
   Megan McMurry was a teacher at Midland Independent School District
   (“MISD”), specifically at Abell Junior High School (“AJHS”) campus.
   They have two kids: JM (daughter) and CM (son). JM was 14 and CM was
   12. JM was homeschooled through an online program; CM attended school
   at AJHS, which is the same place Mrs. McMurry taught. The McMurry
   family lived in a gated apartment complex in Midland, Texas.
          Mrs. McMurry wanted to reunite her family. So in 2018, she applied
   for teaching positions in Kuwait. Later that year, she got an interview with an
   international school there. She then scheduled a trip to Kuwait for the
   interview that would last five days (from October 25 to October 30). During




                                         10
Case: 21-50888     Document: 00516570706           Page: 11   Date Filed: 12/07/2022




                                    No. 21-50888


   the trip, JM and CM would stay in the family’s apartment in Midland, Texas.
   Mrs. McMurry made arrangements with her “neighbors”—the Vallejos
   family—to take care of the kids. Mrs. McMurry also informed her colleagues
   at AJHS about her trip and arranged for coworkers to drive CM to and from
   school.
          Defendants are Alexandra Weaver and Kevin Brunner. At the time of
   the incident, Weaver was a police officer for the school district and was
   stationed at AJHS. Brunner was Weaver’s supervisor.
          The series of unfortunate events started on October 26, one day into
   Mrs. McMurry’s trip. At 8:00 a.m., the coworker who was supposed to take
   CM to school asked Officer Weaver to do so because the coworker was sick.
   An honest mistake. Who would’ve guessed that Weaver’s reaction would be
   this: Weaver, after hearing that Mrs. McMurry was out of town through the
   weekend, called Brunner and started an investigation into Mrs. McMurry.
   Weaver and Brunner then talked to a couple of Mrs. McMurry’s coworkers
   to confirm she was out of town through the weekend. Weaver called Texas
   Department of Family and Protective Services (“CPS”).
          Instead of investigating further, Weaver and Brunner decided to
   conduct a welfare check on JM at the McMurrys’ apartment. (Weaver did
   not take CM to school; the coworker got another AJHS faculty member to
   drive CM to school.) The officers directed an employee of the apartment
   complex to knock on the door, while the officers hid behind him. JM opened
   the door and was startled to see police. Brunner asked JM when Mrs. Vallejos
   last checked on her, and JM said that Mrs. Vallejos had been over that
   morning.
          Brunner then told JM that “they were going to take her somewhere
   else to talk to her and that she needed to go back inside to change into warmer
   clothing.” JM began to cry but reluctantly complied with the officer’s order.




                                         11
Case: 21-50888     Document: 00516570706           Page: 12    Date Filed: 12/07/2022




                                    No. 21-50888


   Weaver then followed JM into the apartment and proceeded to search it.
   Weaver found nothing out of the ordinary during this unconstitutional
   search.
          JM texted her father “Dad, I’m scared. The police are here.” But
   Weaver and Brunner took JM to the apartment complex’s conference room
   to ask JM some questions anyway. They even ordered JM not to respond to
   her father who had been repeatedly calling and texting her. After some
   questioning, Brunner and Weaver contacted CPS again. Then they put JM in
   the back of their police car and took her to AJHS. Mrs. Vallejos called JM,
   but Brunner told JM that she could not take the call. Brunner and Weaver
   contacted the Vallejos, and Mrs. Vallejos went to the school to talk to the
   officers.
          In the afternoon, CPS arrived to investigate. The CPS investigator—
   who obviously understands these situations far better than Brunner or
   Weaver—then rebuked the officers’ purported concerns. Specifically, CPS
   concluded that the “children’s needs were being met, that Ms. McMurry had
   made appropriate child care arrangements for the children and for C.M.’s
   transportation to school in her absence, that the children were able to respond
   to emergencies, that they faced no unreasonable risk of harm, and that there
   was no finding of abuse or neglect.” CPS then let the children “leave with
   Ms. Vallejos to return to their home.”
          You might reasonably think that would be the end of the matter.
   Brunner and Weaver had snatched a fourteen-year-old girl from her home,
   held her incommunicado, searched her apartment without any form of
   suspicion or cause, and held her in the back of a police car and in a school she
   did not attend. But after CPS arrived and rebuked the officers, then they
   would surely stop.




                                         12
Case: 21-50888     Document: 00516570706           Page: 13   Date Filed: 12/07/2022




                                    No. 21-50888


          Wrong. Brunner pressed a criminal investigation of Mrs. McMurry
   for child abandonment and endangerment. This investigation resulted in two
   significant consequences. First, when Mrs. McMurry returned to Midland,
   the school district put her “on administrative leave without pay pending the
   outcome of the ‘current investigation’ of the abandonment of children
   complaint.” She was later fired. She “has not worked as a teacher since
   October 2018.” Second, on December 4, Brunner sought an arrest warrant.
   And he somehow got one. Two days later, Mrs. McMurry “turned herself
   into the Midland County Jail,” and she stayed in jail “for 19 hours while the
   staff there completed the processing of her bail bond.” She was eventually
   acquitted by a jury.
          Thereafter, the McMurry family sued, bringing numerous claims. JM
   sued Weaver and Brunner for unlawfully seizing her. The parents sued
   Weaver for an unlawful search and sued both officers for violating the
   parents’ substantive- and procedural-due-process rights. Mrs. McMurry
   sued Weaver for defamation and invasion of privacy.
          The officers moved to dismiss all claims. The district court granted in
   part and denied in part. After the court’s decision, four claims remained:
   (1) the parents’ claim for unlawful search against Weaver; (2) JM’s claim for
   unlawful seizure against both officers; (3) the parents’ procedural-due-
   process claim against both officers; and (4) Mrs. McMurry’s claim for
   invasion of privacy against Weaver. Only Brunner timely filed a notice for
   interlocutory appeal, so Weaver is not before us.
          There are thus two claims on appeal. The first is JM’s claim based on
   a violation of her Fourth Amendment rights as incorporated by the
   Fourteenth Amendment (“Fourth Amendment claim”). The second is JM’s
   parents’ claim based on a violation of their procedural-due-process rights
   under the Fourteenth Amendment (“Due Process claim”). We have




                                         13
Case: 21-50888       Document: 00516570706           Page: 14    Date Filed: 12/07/2022




                                      No. 21-50888


   jurisdiction under 28 U.S.C. § 1291. See Mitchell v. Forsyth, 472 U.S. 511, 530
   (1985). Our review is de novo. Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir.
   2019).
                                           II.
            I first (A) explain my understanding of qualified immunity, which
   differs somewhat from the majority’s. I then (B) conclude that Brunner
   violated the parents’ procedural-due-process rights under clearly established
   law. I then (C) conclude that Brunner violated JM’s Fourth Amendment
   rights under clearly established law.
                                           A.
            Qualified immunity includes two inquiries. The first question is
   whether the officials violated a constitutional right. Jackson v. Gautreaux, 3
   F.4th 182, 186 (5th Cir. 2021). The second question is whether the right at
   issue was clearly established at the time of the alleged misconduct. Ibid. The
   second question has caused some confusion.
            Clearly established law is all about fair notice. See Brosseau v. Haugen,
   543 U.S. 194, 198 (2004) (per curiam) (Qualified immunity’s “focus is on
   whether the officer had fair notice that her conduct was unlawful.”). For
   there to be fair notice, the clearly-established-law standard “requires that the
   legal principle clearly prohibit the officer’s conduct in the particular
   circumstances before him.” District of Columbia v. Wesby, 138 S. Ct. 577, 590
   (2018). That is, the “rule’s contours must be so well defined that it is clear
   to a reasonable officer that his conduct was unlawful in the situation he
   confronted.” Ibid. (quotation omitted). There are generally two different
   paths to show this: (1) an on-point case and (2) the obvious-case exception.




                                           14
Case: 21-50888     Document: 00516570706           Page: 15    Date Filed: 12/07/2022




                                    No. 21-50888


                                          1.
          Start with the on-point-case requirement. To show that the law is
   clearly established, the plaintiff must identify a Supreme Court decision
   before the time of the alleged misconduct that held there was a constitutional
   violation on fundamentally or materially similar facts.
          There’s a lot packed in there. So let’s break that down. First, the on-
   point case must be a Supreme Court decision issued before the alleged
   misconduct. See Pearson v. Callahan, 555 U.S. 223, 232 (2009) (“[T]he court
   must decide whether the right at issue was ‘clearly established’ at the time of
   defendant’s alleged misconduct.” (emphasis added)). The Supreme Court has
   never held that circuit precedent can clearly establish the law. See Wesby, 138
   S. Ct. at 591 n.8 (“We have not yet decided what precedents—other than our
   own—qualify as controlling authority for purposes of qualified immunity.”);
   Rivas-Villegas v. Cortesluna, 142 S. Ct. 4, 8 (2021) (per curiam) (“assuming
   that Circuit precedent can clearly establish law for purposes of § 1983”);
   Nerio v. Evans, 974 F.3d 571, 576 n.2 (5th Cir. 2020) (“Although we know
   the Supreme Court’s decisions can clearly establish the law, the Supreme
   Court has never held that our decisions can do the same.”). Until they do, I
   would not rely on circuit precedent to deny qualified immunity.
          Second, the plaintiff must identify a Supreme Court case with
   fundamentally or materially similar facts. See, e.g., Hope v. Pelzer, 536 U.S.
   730, 741 (2002) (“Although earlier cases involving fundamentally similar facts
   can provide especially strong support for a conclusion that the law is clearly
   established, they are not necessary to such a finding. The same is true of cases
   with materially similar facts.” (emphases added) (quotation omitted)); White
   v. Pauly, 137 S. Ct. 548, 552 (2017) (“The panel majority misunderstood the
   ‘clearly established’ analysis: It failed to identify a case where an officer
   acting under similar circumstances as Officer White was held to have violated




                                          15
Case: 21-50888      Document: 00516570706            Page: 16     Date Filed: 12/07/2022




                                     No. 21-50888


   the Fourth Amendment.”). Identification of such a case ensures that the rule
   has been defined with specificity.
          Third, the “decision must at least hold there was some violation of the
   [relevant] Amendment.” Nerio, 974 F.3d at 575; see also City of Tahlequah v.
   Bond, 142 S. Ct. 9, 12 (2021) (per curiam) (“Neither the panel majority nor
   the respondent has identified a single precedent finding a Fourth
   Amendment violation under similar circumstances. The officers were thus
   entitled to qualified immunity.”); White, 137 S. Ct. at 552 (“The panel
   majority misunderstood the ‘clearly established’ analysis: It failed to identify
   a case where an officer acting under similar circumstances as Officer White
   was held to have violated the Fourth Amendment.”).
          It makes sense for the plaintiff to have to point to a holding because
   “[d]ictum is not law, and hence cannot be clearly established law.” Morrow,
   917 F.3d at 875; see also United States v. Vargas-Soto, 35 F.4th 979, 997 (5th
   Cir. 2022) (Dicta has “no binding force.”); Wright v. Spaulding, 939 F.3d
   695, 700 (6th Cir. 2019) (Thapar, J.) (“[O]nly holdings are binding, not
   dicta.”). “And while officers are charged with knowing the results of
   [Supreme Court] cases . . . officers are not charged with memorizing every
   jot and tittle . . . writ[t]e[n] to explain them.” Morrow, 917 F.3d at 875–76
   (quotation omitted).
          It also makes sense for that holding to be a constitutional violation.
   That’s because the best way for a reasonable officer to understand a
   constitutional     rule’s    contours        is    when      it’s   applied    to
   materially/fundamentally similar facts that result in a holding of a violation.
   It’d be difficult to say that facts are materially or fundamentally similar if the
   result in case X is no violation but the result in case Y is a violation. The
   difference in outcome shows that the facts are fundamentally/materially
   different, not similar.




                                           16
Case: 21-50888     Document: 00516570706           Page: 17    Date Filed: 12/07/2022




                                    No. 21-50888


          In sum, to show that the law is clearly established, the plaintiff must
   identify a Supreme Court decision issued before the time of the alleged
   misconduct that held there was a constitutional violation on fundamentally
   or materially similar facts.
                                          2.
          The other path is the obvious-case exception. This exception has
   benefits but often-insurmountable burdens.
          Benefits first. As best I understand it, the obvious-case exception
   excuses the on-point-case requirement. In other words, a plaintiff always
   must point to a Supreme Court decision issued before the time of the alleged
   misconduct holding a violation of the constitutional right with fundamentally
   or materially similar facts unless he satisfies the obvious-case exception. See,
   e.g., Rivas-Villegas, 142 S. Ct. at 8 (“In an obvious case, these standards can
   clearly establish the answer, even without a body of relevant case law.”
   (quotation omitted)); Wesby, 138 S. Ct. at 590 (“Of course, there can be the
   rare ‘obvious case,’ where the unlawfulness of the officer’s conduct is
   sufficiently clear even though existing precedent does not address similar
   circumstances.”); Salazar v. Molina, 37 F.4th 278, 285 (5th Cir. 2022) (“It’s
   true Hope established that a plaintiff need not identify an on-point case to
   overcome qualified immunity when a violation is ‘obvious.’”). The plaintiff
   may instead rely on “general statements of the law” from a Supreme Court
   decision to show that the officer had “fair and clear warning.” Kisela v.
   Hughes, 138 S. Ct. 1148, 1153 (2018) (per curiam) (quotation omitted). Put
   another way, the plaintiff may rely on general statements to show that “the
   statutory or constitutional question [is] beyond debate.” Ashcroft v. al-Kidd,
   563 U.S. 731, 741 (2011).
          But to get that benefit, the plaintiff must meet a heavy burden. The
   Supreme Court recently made clear that for the obvious-case exception,




                                          17
Case: 21-50888       Document: 00516570706             Page: 18      Date Filed: 12/07/2022




                                        No. 21-50888


   there are two necessary conditions: (1) “particularly egregious facts” and
   (2) “no evidence” that the official’s actions “were compelled by necessity
   or exigency.” Taylor v. Riojas, 141 S. Ct. 52, 54 (2020) (per curiam); cf.
   Kentucky v. King, 563 U.S. 452 (2011) (explaining that reactions from police-
   created exigencies are not split-second decisions). 1
                                              B.
           Under the above framework, the McMurrys have shown that
   (1) Brunner violated their procedural-due-process rights and (2) this is such
   an obvious case, on egregious facts, involving no exigency beyond the one
   Brunner himself created, that Brunner had ample fair notice of his personal
   liability.
                                              1.
           Start with the violation. The Fourteenth Amendment provides that
   no State may “deprive any person of life, liberty, or property, without due
   process of law.” U.S. Const. amend. XIV, § 1. The “standard analysis”
   is “two steps.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per curiam).
   “We first ask whether there exists a liberty or property interest of which a
   person has been deprived, and if so we ask whether the procedures followed
   by the State were constitutionally sufficient.” Ibid. Both are obviously met
   here.



           1
             Such a result makes sense. When an officer has to make a split-second reaction,
   the clearly-established-law standard is extra rigorous: “[T]he law must be so clearly
   established that—in the blink of an eye, in the middle of a high-speed chase—every
   reasonable officer would know it immediately.” Morrow, 917 F.3d at 876; see also Gonzalez
   v. Trevino, 42 F.4th 487, 507 (5th Cir. 2022) (Oldham, J., dissenting) (suggesting that
   officers who do not make split-second decisions “should not get the same qualified-
   immunity benefits that cops on the beat might get”).




                                              18
Case: 21-50888         Document: 00516570706                 Page: 19        Date Filed: 12/07/2022




                                            No. 21-50888


                                                   a.
           The McMurrys obviously have a fundamental liberty interest. It’s
   well-established that parents have a “fundamental right . . . to make decisions
   concerning the care, custody, and control of their children.” Troxel v.
   Granville, 530 U.S. 57, 66 (2000). As Justice Alito put it: “In our society,
   parents, not the State, have the primary authority and duty to raise, educate,
   and form the character of their children.” Mahanoy Area Sch. Dist. v. B. L. by
   & through Levy, 141 S. Ct. 2038, 2053 (2021) (Alito, J., concurring). 2 The


           2
              See also, e.g., Pierce v. Soc’y of Sisters, 268 U.S. 510, 534–35 (1925) (discussing “the
   liberty of parents and guardians to direct the upbringing and education of children under
   their control”); Meyer v. Nebraska, 262 U.S. 390, 400 (1923); Prince v. Massachusetts, 321
   U.S. 158, 166 (1944); Wisconsin v. Yoder, 406 U.S. 205, 232 (1972) (“The history and
   culture of Western civilization reflect a strong tradition of parental concern for the nurture
   and upbringing of their children. This primary role of the parents in the upbringing of their
   children is now established beyond debate as an enduring American tradition.”); Stanley v.
   Illinois, 405 U.S. 645, 651 (1972) (“The rights to conceive and to raise one’s children have
   been deemed essential, basic civil rights of man, and rights far more precious than property
   rights.” (quotation omitted)); Parham v. J. R., 442 U.S. 584, 602 (1979) (“Our cases have
   consistently followed that course; our constitutional system long ago rejected any notion
   that a child is the mere creature of the State and, on the contrary, asserted that parents
   generally have the right, coupled with the high duty, to recognize and prepare their children
   for additional obligations.” (quotation omitted)); Espinoza v. Montana Dep’t of Revenue, 140
   S. Ct. 2246, 2261 (2020) (“Drawing on enduring American tradition, we have long
   recognized the rights of parents to direct the religious upbringing of their children.”
   (quotation omitted)); Michael H. v. Gerald D., 491 U.S. 110, 123–24 (1989) (“Our decisions
   establish that the Constitution protects the sanctity of the family precisely because the
   institution of the family is deeply rooted in this Nation’s history and tradition.”); M.L.B.
   v. S.L.J., 519 U.S. 102, 116 (1996) (“Choices about marriage, family life, and the upbringing
   of children are among associational rights this Court has ranked as of basic importance in
   our society, rights sheltered by the Fourteenth Amendment against the State’s
   unwarranted usurpation, disregard, or disrespect.” (quotation omitted)); Brown v. Ent.
   Merchs. Ass’n, 564 U.S. 786, 795 n.3 (2011) (“Most of his dissent is devoted to the
   proposition that parents have traditionally had the power to control what their children
   hear and say. This is true enough.”); id. at 834 (Thomas, J., dissenting) (“The history
   clearly shows a founding generation that believed parents to have complete authority over
   their minor children and expected parents to direct the development of those children.”).




                                                   19
Case: 21-50888     Document: 00516570706            Page: 20    Date Filed: 12/07/2022




                                     No. 21-50888


   Supreme Court has squarely held that age-old liberty interest is protected by
   the procedural guarantee of the Due Process Clause. See, e.g., Santosky v.
   Kramer, 455 U.S. 745, 753–54 (1982).
          Officer Brunner obviously deprived the McMurrys of their liberty
   interest. JM’s parents ordered JM to continue her homeschooling (via online
   instruction) on October 26 (a weekday) while Mrs. McMurry was in Kuwait.
   By staying in the McMurrys’ apartment during school hours, JM was
   following her parents’ instruction. And while JM was in her parents’
   apartment acting lawfully, she was in her parents’ custody. By removing JM
   from the apartment, Brunner forced JM to violate her parents’ entirely lawful
   instruction and thus deprived the parents of their right to custody and control
   of their daughter. Even more, Brunner stopped JM’s father from further
   directing his daughter when Brunner prevented JM from answering his calls
   for no conceivable reason. Prong one is thus easily satisfied.
                                           b.
          The McMurrys also did not receive the process they were due. In fact,
   they received no process whatsoever. No ex parte court order, no warrant, no
   notice, no hearing. Nothing. Surely, the McMurrys had a right to at least some
   predeprivation process before their child was snatched from their home.
          The Supreme Court has repeatedly explained that “[t]he right to prior
   notice and a hearing is central to the Constitution’s command of due
   process.” United States v. James Daniel Good Real Prop., 510 U.S. 43, 53
   (1993); see also Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985)
   (“An essential principle of due process is that a deprivation of life, liberty, or
   property be preceded by notice and opportunity for hearing appropriate to
   the nature of the case.” (quotation omitted)). Admittedly, there are “some
   exceptions to the general rule requiring predeprivation notice and hearing,
   but only in extraordinary situations where some valid governmental interest




                                          20
Case: 21-50888        Document: 00516570706              Page: 21       Date Filed: 12/07/2022




                                         No. 21-50888


   is at stake that justifies postponing the hearing until after the event.” James
   Daniel, 510 U.S. at 53 (quotation omitted); see also Gilbert v. Homar, 520 U.S.
   924, 930 (1997) (“This Court has recognized, on many occasions, that where
   a State must act quickly, or where it would be impractical to provide
   predeprivation process, postdeprivation process satisfies the requirements of
   the Due Process Clause.”). For this reason, the Supreme Court has held that
   “[u]nless exigent circumstances are present, the Due Process Clause
   requires the Government to afford notice and a meaningful opportunity to be
   heard before seizing real property.” James Daniel, 510 U.S. at 62; see also
   Connecticut v. Doehr, 501 U.S. 1, 18 (1991) (“[B]y failing to provide a
   preattachment hearing without at least requiring a showing of some exigent
   circumstance, clearly falls short of the demands of due process.”). 3
           If predeprivation process is required for property unless there is an
   exigency, then the liberty interest here requires at least the same, if not more.
   After all, a “parent’s desire for and right to the companionship, care,
   custody, and management of his or her children is an interest far more precious
   than any property right.” Santosky, 455 U.S. at 758–59 (emphasis added)
   (quotation omitted); see also Lassiter v. Dep’t of Soc. Servs. of Durham Cnty.,
   452 U.S. 18, 27 (1981) (“This Court’s decisions have by now made plain
   beyond the need for multiple citation that a parent’s desire for and right to
   the companionship, care, custody and management of his or her children is
   an important interest that undeniably warrants deference and, absent a
   powerful countervailing interest, protection.” (quotation omitted)).
   Therefore, unless Brunner establishes an exigency, the McMurrys’
   procedural-due-process rights were violated.


           3
             Brunner did not get a court order of any kind, so I need not discuss whether an ex
   parte court order is sufficient process. The only question is whether the McMurrys had a
   right to any process.




                                               21
Case: 21-50888       Document: 00516570706           Page: 22   Date Filed: 12/07/2022




                                      No. 21-50888


             Brunner cannot come close to establishing such an exigency. The
   mere fact a 14-year-old is home alone cannot possibly justify immediately
   removing the teenager from the home. At the time Brunner seized JM, he
   knew JM had been without adult supervision for less than a day. JM answered
   the door, squelching any concern that she was already seriously injured. And
   nothing from JM’s appearance indicated that she was at risk of imminent
   injury.
             Moreover, Brunner’s colleague (Weaver) performed an unlawful
   search of the apartment and found nothing indicating that JM was in any
   danger—let alone imminent danger. If it was really Brunner’s “decision to
   prioritize the confirmation of [JM’s] safety over the continuance of the
   investigation,” as he claims, then at least at that point, Brunner received the
   very confirmation he prioritized. Instead, he continued to deprive the
   McMurrys of their liberty interest without justification. For example, after
   receiving the confirmation, Brunner took JM to AJHS, even though by his
   own admission, he did so in substantial part for his own “convenience” and
   to solve a “logistical problem.” Blue Br. 8 (quoting ROA.76 ¶ 33);
   ROA.508; Blue Br. 29.
             Brunner in his brief tries to smuggle in safety concerns he obviously
   didn’t have. To begin with, seven of Brunner’s eight purported reasons for
   seizing JM were not even facially exigent. And the eighth purported reason
   does not pass the straight-face test: Brunner feigns concern that JM was at
   risk of “self-harm” because JM was crying and was worried her mother was
   in trouble. See Blue Br. 30. Besides the briefing, there is nothing in the record
   to suggest Brunner had this concern—let alone that he had it before he made
   the decision to remove JM from the apartment. He offers no reason to think
   JM would commit “self-harm” simply because she was crying. He offers no
   connection between his purported concern about “self-harm” to JM’s
   mother. Plus, if Brunner really thought JM was considering “self-harm”



                                           22
Case: 21-50888      Document: 00516570706            Page: 23     Date Filed: 12/07/2022




                                      No. 21-50888


   because of her mother, he would’ve let JM talk to her father—who was
   repeatedly calling and texting her. And never mind that all of the fourteen-
   year-old’s tears were created by Brunner’s heavy-handedness.
          In short, Brunner did precisely what the Supreme Court has forbade:
   “[T]he Due Process Clause does not permit a State [or one of its officers] to
   infringe on the fundamental right of parents to make child rearing decisions
   simply because a state judge [or officer] believes a better decision could be made.”
   Troxel, 530 U.S. at 72–73 (emphasis added). Brunner simply thought his idea
   was better than the one the parents made. Prong two is thus met.
                                           2.
          Next, clearly established law. The Supreme Court has not decided
   many cases on parents’ rights to procedural due process. And I see none
   finding a violation on materially similar facts. So the McMurrys must show
   that this is an obvious case to pass prong two. They do.
          First, as explained above, there’s no evidence of necessity or exigency
   compelling Brunner to make a split-second reaction. See supra, at 7. No
   officer could reasonably have believed that JM was at risk of serious injury
   any time in the near future. And obviously, neither Brunner himself nor any
   member of the public faced any danger whatsoever.
          Second, the facts here are particularly egregious. Weaver performed
   an illegal search in front of her supervisor (Brunner). And instead of settling
   for one constitutional violation (the search), Brunner went on to commit two
   more (unlawfully seizing JM and violating the McMurrys’ due-process
   rights). And after taking custody of JM, Brunner prevented JM from talking
   to her father and the Vallejos for a significant amount of time. All while JM
   was crying and confused. Then CPS told Brunner that his safety concerns
   were baseless. And still, inexplicably, Brunner persisted and pushed for
   criminal charges against Mrs. McMurry. Like CPS, a jury of Mrs.




                                           23
Case: 21-50888     Document: 00516570706           Page: 24   Date Filed: 12/07/2022




                                    No. 21-50888


   McMurry’s peers squarely rejected Brunner’s charges. But the damage was
   already done: Mrs. McMurry was already fired, was already prevented from
   teaching again, and had already spent 19 hours in jail.
          Finally, the constitutional question is beyond debate. The Supreme
   Court has clearly held that for property, the Due Process Clause requires
   predeprivation process unless there is an exigency. The Court has also clearly
   held that a parent’s liberty interest is far greater than any ordinary property
   interest. There was no exigency beyond the one Brunner created on his own.
   So it’s beyond debate that the Due Process Clause required some
   predeprivation process here, and the McMurrys got none.
                                         C.
          Finally, JM’s Fourth Amendment claim. The Fourth Amendment
   protects “[t]he right of the people to be secure in their persons, houses,
   papers, and effects, against unreasonable searches and seizures.” U.S.
   Const. amend. IV; see also Mapp v. Ohio, 367 U.S. 643, 655 (1961)
   (incorporating the Fourth Amendment against the States). Under clearly
   established law, Brunner violated JM’s Fourth Amendment rights.
          On appeal, all agree that Brunner seized JM the moment she opened
   the door. That’s when Brunner ordered JM to put on warmer clothes,
   Brunner declared that he was going to take her elsewhere for questioning, and
   JM began complying with Brunner’s order. And all agree that unless there
   were exigent circumstances, that seizure was unreasonable.
          There’s no evidence of exigent circumstances to justify Brunner’s
   seizure of JM. Brunner claims that there were exigent circumstances because
   (1) it was reasonable to believe that JM was in danger of serious injury and
   (2) it was reasonable to act when he did. See Brigham City v. Stuart, 547 U.S.
   398, 403 (2006) (“One exigency obviating the requirement of a warrant is the
   need to assist persons who are seriously injured or threatened with such




                                         24
Case: 21-50888        Document: 00516570706              Page: 25       Date Filed: 12/07/2022




                                          No. 21-50888


   injury. . . . Accordingly, law enforcement officers may enter a home without
   a warrant to render emergency assistance to an injured occupant or to protect
   an occupant from imminent injury.”). Even assuming it was reasonable for
   Brunner to believe JM was at risk of serious injury when he arrived at the
   apartment complex, it was obviously unreasonable for him to seize JM when
   he did. Brunner seized JM the moment she opened the door. He did not ask
   JM any questions before the seizure. For a seizure of JM to be reasonable at
   that moment, there’d have to be some evidence to show, not just a risk of
   danger, but an imminent risk. And for the same reasons above, Brunner
   cannot come even close to showing an imminent risk. See supra, at 7.
           The law is also clearly established under the obvious-case exception.
   There’s no evidence of exigency, the facts are particularly egregious, and the
   law is beyond debate. See supra, at 7, 10–11. 4
           For these reasons, I concur in the judgment rejecting Brunner’s
   qualified-immunity defense.




           4
             The independent-intermediary doctrine also provides no help to Brunner. Under
   that doctrine, “the chain of causation between the officer’s conduct and the unlawful arrest
   ‘is broken only where all the facts are presented to the grand jury, or other independent
   intermediary where the malicious motive of the law enforcement officials does not lead
   them to withhold any relevant information from the independent intermediary.’” Winfrey
   v. Rogers, 901 F.3d 483, 497 (5th Cir. 2018) (quoting Buehler v. City of Austin/Austin Police
   Dep’t, 824 F.3d 548, 554 (5th Cir. 2016)). It beggars belief that Brunner could demand child
   abandonment and endangerment charges while omitting the facts that (1) Mr. McMurry
   was available and eagerly trying to reach his daughter and (2) Brunner himself was the one
   who prevented McMurry from doing so.




                                                25